UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

UNITED STATES OF AMERICA,
                                                       ORDER
          -against-                                 18-CR-0633(EK)

ALEKSANDR ZHUKOV,

               Defendant.

------------------------------------------x

ERIC KOMITEE, United States District Judge:

          This case is scheduled for jury selection and trial on

September 21, 2020.    On that date, Defendant – who is of course

presumed innocent – will have been incarcerated pending trial

for more than twenty months at the Metropolitan Detention Center

here in the United States, where he requires the help of an

interpreter to understand the primary language.    Prior to that,

he was incarcerated for approximately seventy-three days in

Bulgarian prison, pending extradition here.

          The Court is cognizant of Defendant’s rights to a

speedy trial under the Sixth Amendment and the Speedy Trial Act,

18 U.S.C. § 3161.     See generally Barker v. Wingo, 407 U.S. 514,

531-32 (1972) (identifying factors relevant to Sixth Amendment

speedy-trial analysis: “[l]ength of delay, the reason for the

delay, the defendant’s assertion of his right to a speedy trial,

and prejudice to the defendant,” which includes “oppressive

pretrial incarceration”).    The Court previously denied

                                   1
Defendant’s prior motions to dismiss the case and to be released

on bond, and the Court previously adjourned trial over

Defendant’s objection.           ECF Nos. 100, 102.          Those analyses must

of course be updated periodically as the length of pre-trial

incarceration continues to grow.

              The Court is also acutely aware, however, that this

country, state, and city are still fighting a public health

problem of historic proportions.                New York City was the

“epicenter” of the COVID-19 pandemic earlier this year,1 and it

is not hyperbole to state that the virus spread through the

state and city like a wildfire.                 As of August 12, 2020, the city

was reporting that the pandemic had infected over 225,000

citizens of New York City and killed more than 23,000.2                        The

pandemic has been called the “greatest health care crisis in a

century.”3

              At this moment, according to the state governor and

New York City mayor and the underlying data, the wildfire

appears (thankfully) to have subsided meaningfully in this area.


1 Ben Chapman & Jimmy Vielkind, New York City Faces Challenges as U.S.
Epicenter for Coronavirus, WALL ST. J. (Mar. 23, 2020),
https://www.wsj.com/articles/new-york-city-faces-challenges-as-u-s-epicenter-
for-coronavirus-11584983498.
2 CITY OF NEW YORK, COVID-19: DATA, https://www1.nyc.gov/site/doh/covid/covid-19-
data.page (last visited Aug. 12, 2020, 1:10 PM) (the latter figure includes
“probable deaths”).
3 CITY OF NEW YORK, TRANSCRIPT: MAYOR DE BLASIO HOLDS MEDIA AVAILABILITY ON COVID-19 (Apr.
13, 2020), https://www1.nyc.gov/office-of-the-mayor/news/252-20/transcript-
mayor-de-blasio-holds-media-availability-covid-19.

                                            2
The reported rates of infection, positive test percentage, and

death have all decreased significantly from their highs earlier

this year.     See CITY   OF   NEW YORK, COVID-19: DATA,

https://www1.nyc.gov/site/doh/covid/covid-19-data.page (last

visited Aug. 12, 2020, 1:10 PM) (as of this filing on August 12,

2020, New York City reports that daily cases have dropped from

6,377 on April 6 to 169 on August 7, daily deaths are down from

598 on April 7 to four on August 7, and the city-wide

positivity-rate has declined from 71.3% on March 28 to 1.3% on

August 7).

             These trends could of course change rapidly, and so

the assessment of whether it will be possible to undertake a

multi-week trial in September is a moving target.             Some

epidemiologists have forecasted that a “second wave” of

coronavirus cases could arrive this fall.4            Although experts

disagree on the likelihood of a second wave,5 a decision to order

a brief delay in the trial date could end up necessitating a



4
  JOHNS HOPKINS MED., First and Second Waves of Coronavirus (June 24, 2020),
https://www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/first-and-second-waves-of-coronavirus (anticipating a
second wave “before fall”); Lena Strazewski, Harvard epidemiologist: Beware
COVID-19’s second wave this fall, AMA, (May 8, 2020) https://www.ama-
assn.org/delivering-care/public-health/harvard-epidemiologist-beware-covid-
19-s-second-wave-fall (predicting that “fall will be very much like the
spring,” with cases peaking in December).
5 Emma Farge, WHO says COVID-19 pandemic is ‘one big wave’, not seasonal,

REUTERS, (July 28, 2020) https://www.reuters.com/article/us-health-coronavirus-
who-idUSKCN24T16U (reporting that some WHO officials predict the pandemic
will be “one big wave” that may worsen when combined with “normal seasonal
influenza cases”).

                                         3
longer delay if an uptick in cases makes it even more difficult

to gather in the courthouse in the coming months.

             A status conference in this case is set for Monday,

August 17.    There the Court will need to assess, with the input

of the parties, whether the September 21 trial date should hold

considering the complex imperatives set forth above.    That

determination may depend on the following factors, among others,

which the Court hereby requests that the parties come prepared

to address:

     1. Trial Preparation. The Metropolitan Detention Center,
        in its efforts to manage the spread of the virus, has
        imposed limitations on counsel’s ability to meet with
        clients, and has attempted to accommodate remote
        meetings to make up (in part) for those limitations.
        Defense counsel should advise the Court regarding the
        progress of trial preparation efforts to date – the
        extent to which they have been attempted, and to which
        they have been successful – and identify problems they
        anticipate going forward. Counsel should also provide a
        bottom-line assessment of whether they believe they can,
        given current limitations, prepare adequately for a
        September trial.

     2. Witness Travel. The parties should be prepared to
        summarize any difficulties associated with bringing to
        Court witnesses who would be traveling from a state on
        the New York State travel advisory list or a country
        subject to a Presidential Proclamation suspending and
        limiting entry to the United States, and witnesses who
        are at increased risk of severe illness from COVID-19.

     3. Length of Trial. The length of trial is of course a
        factor relevant to the risk of transmission. Though the
        Court has engaged in substantial planning to maximize
        social distancing for the parties, attorneys, jurors,
        and court personnel, there are limits to what can be
        achieved in a confined space. The parties should,
        accordingly, update the projections they made at the

                                   4
   last status conference regarding the length of trial,
   including jury selection, jury addresses, the
   prosecution’s case-in-chief, and the defense case.

   Also at the last status conference, the government
   advised that they had proposed certain stipulations
   regarding the authenticity of documentary evidence and
   the accuracy of translation of certain Russian- and
   Bulgarian-language records in an effort to shorten the
   trial. The government further advised that the defense
   had so far declined (as is its right) to enter any such
   stipulations. See Brown v. Artuz, 124 F.3d 73, 77 (2d
   Cir. 1997) (defendants have a constitutional right to
   decide “what stipulations should be made”). As this
   appears to be a material factor in projecting the length
   of trial, the parties should advise the Court whether
   the parties have reached agreement on any stipulations
   in the intervening period.

4. Sentencing Guidelines. The length of time Defendant is
   facing is one factor to be considered in the analysis of
   Defendant’s speedy trial rights. Cf. Paulin v. Grady,
   No. 14-CV-10128, 2015 WL 11988976, at *3 (S.D.N.Y. Dec.
   22, 2015) (“As to the first Barker factor, length of
   delay, courts evaluate delays not just in absolute terms
   but also in relation to the overall sentence being
   served by the petitioner.”), report and recommendation
   adopted, 2016 WL 4509068 (S.D.N.Y. Aug. 24, 2016). The
   government provided a projected guidelines range in its
   letter on April 11, 2020. The government should update
   that (non-binding) calculation as necessary, and explain
   the underlying analysis, based on facts known to it now.

5. The Positions of the Parties and Counsel on Adjournment.
   The parties should advise the Court whether they consent
   to an adjournment of the trial date in light of the
   extraordinary circumstances presented by the pandemic.
   Regardless of their position on that question, Defendant
   and the attorneys for both parties should also feel free
   – though not at all required – to advise the Court of
   special concerns they may have about proceeding as
   scheduled. Any submissions containing health
   information may of course be submitted in advance of the




                          5
         conference under seal. See United States v. Amodeo, 71
         F.3d 1044, 1051 (2d Cir. 1995).




     SO ORDERED.

                               /s Eric Komitee_____________
                               ERIC KOMITEE
                               United States District Judge


Dated:    August 12, 2020
          Brooklyn, New York




                                 6
